

116 HR 8836 IH: Housing And Medicaid Legislation for Expansion Targets Act
U.S. House of Representatives
2020-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8836IN THE HOUSE OF REPRESENTATIVESDecember 2, 2020Mr. King of Iowa introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to prohibit estate recovery from certain expansion individuals under the Medicaid program.1.Short titleThis Act may be cited as the Housing And Medicaid Legislation for Expansion Targets Act or the HAMLET Act.2.Prohibiting estate recovery from certain expansion individuals under the Medicaid programSection 1917 of the Social Security Act (42 U.S.C. 1396p) is amended by adding at the end the following new subsection:(i)Prohibition on estate recovery from certain expansion individuals(1)In generalNotwithstanding any other provision of this section, no recovery or adjustment may be made with respect to the estate of an individual described in section 1902(a)(10)(A)(i)(VIII) for medical assistance furnished under a State plan (or waiver of such plan) under this title.(2)Compensation for past recoveryA State shall provide for the repayment of any amounts recovered or adjusted during the period beginning on January 1, 2014, and ending on the date of the enactment of this subsection from the estate of an individual described in paragraph (1) for medical assistance furnished under the State plan of such State (or waiver of such plan). .